Citation Nr: 0737290	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-10 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
(claimed as heart disease) as secondary to service-connected 
diabetes mellitus, type II, associated with herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to 
April 1970 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection.  

In his July 2003 claim, the veteran stated that he had been 
awarded disability from the Social Security Administration 
and was unable to work, in part, because of his service-
connected disability.  In August 2003, the RO mailed the 
veteran a VA Form 21-8940 (Veterans Application for Increased 
Compensation Based on Unemployability).  In a September 2003 
statement, the veteran stated that his unemployability was 
well documented.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
diabetes mellitus, type II, associated with herbicide 
exposure.  

2.  The veteran's coronary artery disease is due to his 
diabetes mellitus.  


CONCLUSION OF LAW

Coronary artery disease is proximately due to, or the result 
of, the veteran's service-connected diabetes mellitus, 
type II, associated with herbicide exposure.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2007); 71 Fed. 
Reg. 52747 (September 7, 2006).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will also be service connected.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The veteran has been service-connected for diabetes mellitus, 
type II, associated with herbicide exposure.  After his 
diabetes mellitus diagnosis, the veteran developed his 
current disability of coronary artery disease (CAD) with 
demand dual-chamber pacemaker in situ.  But there is somewhat 
conflicting evidence whether his CAD is secondary to his 
diabetes mellitus.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in doing so, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  

An April 1998 letter from Dr. Wells to a Federal agency 
provided a summary of a cardiovascular evaluation of the 
veteran.  In discussing the veteran's background, the doctor 
stated that unrelated to his cardiac condition, of course, is 
diabetes mellitus, type II, and aggravating his cardiac 
condition is hyperlipidemia.  Although this medical opinion 
is against finding a connection between the veteran's CAD and 
diabetes mellitus, no support for that opinion was given.  
Nor is it clear the context in which the statements were 
given, that is, whether Dr. Wells was asked to provide a 
nexus opinion, thus making his statement a deliberate 
determination of that specific issue.  Without knowing what 
had been asked of Dr. Wells and without any rationale to 
support his statement, the opinion is given very little 
weight.   

Also given very little weight is the medical literature from 
the Internet or from newsletters discussing how people 
diagnosed with diabetes mellitus may also experience various 
difficulties with their heart.  While these articles discuss 
the possibility of a connection, they do not provide a 
conclusion based on the medical evidence of record.  

On the other hand, there is a July 2003 letter from Dr. 
Margolis advising of the veteran's current medical 
conditions.  Dr. Margolis states that diabetes mellitus is a 
contributing factor to the veteran's cardiovascular disease 
and should be considered as such.  No supporting rationale is 
provided for that opinion.  But it is likely that the 
statement was a deliberate opinion since the veteran produced 
the letter to support his claim for a heart condition 
secondary to diabetes mellitus that was filed during the same 
month.  And the record shows that as his treating physician 
for several years, Dr. Margolis would be familiar with the 
veteran's medical history.  Thus, Dr. Margolis's opinion is 
entitled to some weight.  

In light of the differing statements from the two doctors, 
the RO sought a medical opinion from a VA doctor.  The VA 
examiner reviewed the veteran's medical records in the claims 
folder and conducted his own examination.  He concluded that 
the veteran's CAD with demand dual-chamber pacemaker in situ, 
likely as not likely [sic] secondary to diabetes mellitus, 
type II.  There is no support given for the opinion.  But the 
statement was definitely made in the context of determining 
whether there was a connection between the two diseases.  

The RO interpreted the VA examiner's statement as a negative 
opinion that the CAD was likely not secondary to diabetes 
mellitus.  The veteran's representative argues that it is a 
positive opinion that the connection is as likely as not, or 
equal in probability.  

Since both interpretations of the VA examiner's statement are 
possible, and since Dr. Margolis's credible medical opinion 
states that the diabetes mellitus contributed to the CAD, 
reasonable doubt will be resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection 
for CAD, secondary to diabetes mellitus, type II, associated 
with herbicide exposure is granted.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159.  Any 
errors in this regard are harmless because the veteran's 
claim for service connection has been granted in full.  Thus, 
the purposes for the notification and assistance have been 
met.  


ORDER

Service connection for coronary artery disease (claimed as 
heart disease), as secondary to service-connected diabetes 
mellitus, type II, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


